DETAILED ACTION

	This action is responsive to amendments and election filed 01/10/22.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims 
Claims 2-7 depend on claim 8, which is improperly numbered.  Each claim can only depend upon an earlier claim sequentially.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1. 	Claims 2-9, 11, 16-18, 30 and 33-37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gerhan (7,386,369).
As to claim 8: Gerhan teaches a method of monitoring electrodes comprising: 
receiving signals, by a tag reader, from a plurality of identification tags, wherein each tag is attached to a graphite electrode (figure 3, 86), using a tag reader; 
processing the received signals to identify electrode identifiers, wherein each electrode identifier identifying is associated with a graphite electrode; and 
transmitting the electrode identifiers to a monitor (column 10, lines 5-24, visually read by a camera).
As to claim 2: Gerhan teaches that each tag is attached to a threaded connector of the associated graphite electrode (column 4, lines 23-27).
claim 3: Gerhan teaches that the tag is attached to at least one of a pin or a socket of the associated graphite electrode (column 4, lines 23-27).
As to claim 4: Gerhan teaches that each tag is a Radio Frequency identification (RFID) tag (column 10, lines 5-24).
As to claim 5: Gerhan teaches that each electrode has opposite first and second ends and further comprises a supplemental RFID tag, wherein each RFID tag is attached at or adjacent to the first end of the associated electrode and each supplemental RFID tag is attached at or adjacent to the second end of the associated electrode (column 10, lines 5-24, two identifying marks at different locations on the electrode, which may be radio frequency identifiers).
As to claim 6: Gerhan teaches that the RFID tag and the supplemental RFID tag of each electrode are configured to transmit signals representing the same electrode identifier (column 10, lines 5-24, two identifying marks at different locations on the electrode, which may be radio frequency identifiers, which both identify the same electrode but at different positions).
As to claim 7: Gerhan teaches that each electrode identifier includes information relating to one or more of a location at which the electrode was machined, a line on which the electrode was machined, a weight of the electrode, a date the electrode was machined, a number identifying a specific electrode, batch identification information identifying a batch from which the graphite electrode was formed, or an EAF owner-specific number (column 10, lines 25-30).
claim 9: Gerhan teaches an EAF with an RF device connected to an electrode bearing information relating to the EAF (column 10, lines 5-30) and a monitor which stores this information in memory (column 10, lines 34-54).
As to claims 11 and 30: Gerhan teaches the limitations of claim 8 and 24.
Gerhan is silent as to transmitting the association to a remote server; and storing the association in a memory of the remote server.
Taki teaches transmitting the association to a remote server; and storing the association in a memory of the remote server (paragraph 0115).
As to claim 16: Gerhan teaches associating the electrode or electrode identifier with an electrode column (column 10, lines 5-24, figure 3 and 4 showing electrode columns being identified).
As to claim 17: Gerhan teaches determining an electrode as being in a location using the electrode identifier (column 10, lines 5-30).
As to claim 18: Gerhan teaches determining the electrode as being in a vicinity of the EAF using the electrode identifier (column 10, lines 5-30).
As to claim 33: Gerhan teaches that each tag is attached to at least one of a pin or a socket of the electrode, and wherein each electrode identifier identifies a specific and unique electrode (figure 3 shows that the tag is attached to a pin of the electrode, showing that the electrode is uniquely identified in column 10).
As to claim 34: Gerhan teaches that each graphite electrode has a tag mounted thereto (as seen in figures 3, 4).
claim 35: Gerhan teaches that the tag is coupled to an axial end surface of at least one of a pin or a socket of the associated graphite electrode (as seen in figure 3).
As to claim 36: Gerhan teaches at least one graphite electrode having a tag mounted thereto (figure 3, 86, 82).
As to claim 37: Gerhan teaches that the tag is coupled to an axial end surface of at least one of a pin or a socket of the associated graphite electrode (as seen in figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	 Claims 10, 12, 24, 25, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Gerhan (7,386,369) as modified by Taki (2006/0267776).  The teachings of Gerhan are discussed above.
As to claim 10: Gerhan teaches sensing the electrode identifier from the tag reader.
Gerhan is silent as to displaying the association on a furnace monitor viewing system.

As to claim 12: Gerhan teaches receiving a plurality of electrode identifiers from the tag reader; associating the plurality of electrode identifiers with EAF data corresponding to each of the plurality of electrode identifiers (column 10, lines 5-30).
Gerhan is silent as to storing associations in memory at a monitor.
Taki teaches storing associations from a read RFID tag at a monitor (paragraph 0115).
As to claim 24: Gerhan teaches a system for identifying graphite electrodes used in an electric arc furnace (EAF), the graphite electrodes each having an identification tag coupled thereto (figure 3, 86), the system comprising:
at least one antenna disposed in a vicinity of the EAF;
a tag reader operatively connected to the at least one antenna (explained in column 10, lines 5-30).
Gerhan is silent as to details of the reader.
Taki teaches that the tag reader being configured for receiving signals from the at least one antenna and processing the received signals to identify a plurality of electrode identifiers, each electrode identifier identifying a specific graphite electrode; and
a monitor operatively connected to the tag reader, the monitor being configured for receiving the electrode identifiers from the tag reader and associating the electrode identifiers with data corresponding to specific electrodes (paragraph 0115).
As to claim 25: Gerhan teaches that the reader is associated with an EAF for receiving EAF related data (column 10, lines 5-30), and the system further includes a 
As to claims 31 and 32: Gerhan teaches the limitations of claims 8 and 24.
Gerhan is silent as to details of the monitor.
Taki teaches that the monitor is a computer control device (paragraph 0115, a server).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Gerhan with the teachings of Taki so that the details of an RFID tag/reader system was employed.  These methods are well known, so the details of adding a server, associating data, and displaying the data read off of an RFID system would be advantageous to work with preexisting systems for RF tagged devices with identifiers designed to be read by a visual system.  This would save money and not require undue testing, as the equipment already exists.

Allowable Subject Matter
Claims 13-15, 19-23 and 26-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not fairly teach or suggest the limitations of claim 13, specifically that the information on the electrodes is associated using past operating parameters, in view of all other limitaitons present in the claims.

Examiner brought it reference Taki (2006/0267776) to add detail about the reader/RF tag system, as Gerhan is deficient in this category.  Many other references discuss the RF tag/reader duo with much specificity, and for general limitaitons directed to this, Taki is sufficient to flesh out the details of a typical RF tag/reader system.  Another similar reference is Potyrailo (2011/0012736), which is added as an additional reference.
However, limitations dealing with specifics of the relationship between the tag/reader combo and specifically an EAF are not encompassed by merely adding a reference with an RF system which is otherwise not used in an EAF.  
Claims 19 and 26 are objected to for this reason.  Claims 14, 15, 20-23 and 25-29 depend upon claims 13, 19 and 26, and are therefore also objected to.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov



/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876